DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                             Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statements filed on 04/17/2020 and 08/21/2020 are considered by examiner.

                                                                  Drawings
4.           All drawings filed on 03/19/2020 are approved by examiner.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Venishetti et al. (U.S. Pub. No. 2015/0177798, hereinafter “Venishetti”) in view of Nakahara et al. (U.S. Pub. No. 2009/0108911, hereinafter “Nakahara”).
	Regarding claim 9, Venishetti shows a multi-consumer voltage regulator (“Power supplied by a plurality of sources (e.g., voltage regulators (VRs)) and distributed to each of a plurality of ECBs (e.g., processors, graphical processor units, memory, controllers, etc.) through a distribution network may be dynamically managed as power needs of one or more of the ECBs change with time”, para. [0011]; comprising: a regulator having a voltage output (“Each of the ECBs may receive its power from two or more of the plurality of sources so that each source supplies a respective portion of its output power to each of the plurality of ECBs, and allocation of the output power among the ECBs may be adjusted as the power needs of the ECBs change over time, e.g., dynamically”, para. [0011]) and a multiplexer having an input coupled to the voltage output (“The power supply 110 may include a plurality of voltage regulators (VRs) 1121, 1122, . . . , 112N. The circuitry 120 includes a plurality of ECBs 1261, 1262, . . . , 126N, a plurality of multiplexers ("muxes" herein, e.g., power muxes) 1241, 1242, . . . , 124N, optionally one or more linear regulators (LRs) 1161, 1162, . . . , 116N, and a power management unit (PMU) 130”, para. [0014]).
Venishetti fails to disclose a plurality of differential-slope limiting switches each comprising a first port coupled to the input of the multiplexer and a second port coupled to one of a plurality of consumers, wherein each of the plurality of differential-slope limiting switches is configured to limit current through the switch so a slope of a voltage transition across a closed first one of the plurality of differential-slope limiting switches is limited and substantially equal to 
However, Nakahara discloses a switching system that comprises a plurality of differential-slope limiting switches each comprising a first port coupled to the input of the multiplexer and a second port coupled to one of a plurality of consumers (“FIG. 8A shows a multiplexer 20, and FIG. 8B shows a demultiplexer 30. The multiplexer shown in FIG. 8A includes multiple analog switches 10. Each analog switch may be any one of the above-described circuits. The output terminals of the multiple analog switches 10 are connected to each other so as to form a common output terminal. The input terminals receive respective signals that differ from one another. The demultiplexer 30 shown in FIG. 8B includes multiple analog switches 10. Each analog switch may be any one of the above-described circuits. The input terminals of the multiple analog switches 10 are connected to each other so as to form a common input terminal. The output terminals are connected to respective circuit blocks that differ from one another. Each of the multiplexer 20 and the demultiplexer 30 has the advantage of reducing distortion in the transmitted signal” (para.[0121]), wherein each of the plurality of differential-slope limiting switches is configured to limit current through the switch so a slope of a voltage transition across a closed first one of the plurality of differential-slope limiting switches is limited and substantially equal to a slope of a voltage transition across the remaining plurality of differential-slope limiting switches when closed (“As shown in FIG. 2, after the input signal IN is input, fluctuation of the gate-source voltage Vgs is reduced according to the passage of time, following which the gate-source voltage Vgs is stabilized to approximately a constant value. By stabilizing the gate-source voltage Vgs of the first transistor M1, fluctuation of the ON resistance Ron is suppressed. Thus, such an arrangement reduces distortion in the output signal OUT with respect to the input signal IN”, para. [0096]), (“When the control signal CNT is switched to the low-level state, the fifth transistor M5 and the ninth transistor M9 are switched to the ON state, and the node N1 is grounded. Furthermore, the fourth transistor M4 is switched to the ON state, and accordingly, the gates of the first transistor M1 and the second transistor M2 are grounded. As a result, at least one of the first transistor M1 and the second transistor M2 is switched to the OFF state, thereby disconnecting the connection between the input terminal P1 and the output terminal P2. Furthermore, the third transistor M3 is switched to the OFF state, thereby preventing unnecessary current flow from the first fixed voltage terminal P3 to the ground”, para. [0110]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a plurality of differential-slope limiting switches each comprising a first port coupled to the input of the multiplexer and a second port coupled to one of a plurality of consumers, wherein each of the plurality of differential-slope limiting switches is configured to limit current through the switch so a slope of a voltage transition across a closed first one of the plurality of differential-slope limiting switches is limited and substantially equal to a slope of a voltage transition across the remaining plurality of differential-slope limiting switches when closed as taught in Nakahara into the voltage regulator of Venishetti for the purpose of obtaining a more efficiency of the voltage regulator via having “a multiplexer which provides signal transmission with low distortion”, para. [0035], Nakahara).

Allowable Subject Matter
8.	Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Claims 1-8 and 16-20 are allowable over prior art.

10.	None of prior art of record taken alone or in combination shows wherein each of the plurality of differential-slope limiting switches comprises: a first transistor including a first source-claims 10-15;  or a differential-slope limiting switch comprising at least a first selector-circuit coupled to the gate of the first transistor, to a voltage received on the first port (VLeft), and to a first current-source, the first selector-circuit configured to couple the gate of the first transistor to the first current-source when a switch-enable (switch_en) signal to close the switch is received by the first selector-circuit, and to VLeft when the switch_en signal is not received; and a second selector-circuit coupled to the gate of the second transistor, to a voltage received on the second port (VRight), and to a second current-source, the second selector-circuit configured to couple the gate of the second transistor to the second current-source when the switch_en signal is claims 1-8;  or a method of operating a switch to limit a differential-slope of a voltage transition across the switch, comprising at least wherein where VLeft is greater than VRight, closing the switch comprises driving the gate of the first transistor by coupling a first current-source and a first feedback capacitor coupled between the gate of the first transistor and the second port while limiting a slope of a voltage transition on the first port relative to a slope of a voltage transition on the second port which is not limiting and is less than or equal to the slope on the first port, and the differential-slope of a voltage transition across the switch is equal to a sum of absolute values of the voltage transitions on the first port and the second port as recited in claims 16-20.

				Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838